Citation Nr: 0933562	
Decision Date: 09/08/09    Archive Date: 09/17/09

DOCKET NO.  07-40 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from December 1948 to 
December 1951.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision of the 
Regional Office (RO) that denied the Veteran's claims for 
service connection for bilateral hearing loss and tinnitus.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran asserts that service connection is warranted for 
bilateral hearing loss and tinnitus.  The Veteran had fire-
related service and, accordingly, his service treatment 
records are not available.  The discharge certificate reveals 
that he was assigned to Battery C 4, AAA AW BN(M).  When seen 
at a VA outpatient treatment clinic in December 206, the 
Veteran claimed he had excessive noise exposure during 
service from duty with anti-aircraft weapons.  He complained 
of bilateral hearing loss and tinnitus.  It was concluded 
following audiometric testing that the Veteran had a 
bilateral sensorineural hearing loss.  

In his application for compensation benefits submitted in May 
2006, the Veteran stated that his hearing loss and tinnitus 
were due to the in-service noise exposure.  He argues that 
his conditions had become progressively worse over the years, 
and he denied unprotected occupational or recreational noise 
exposure following service.  In response to an August 2006 
letter from the RO requesting that he submit evidence showing 
that his hearing loss and tinnitus and existed since service, 
the Veteran indicated he had no additional evidence to 
provide.  The record reflects that the Veteran has not been 
afforded a comprehensive VA examination following his 
discharge from service.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should request that the 
Veteran provide a complete history of his 
bilateral hearing loss and tinnitus, to 
include when he first had symptoms of the 
conditions and provide information 
concerning any treatment he received for 
them.  This should include the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for his bilateral 
hearing loss and tinnitus following his 
discharge from service.  After securing 
the necessary authorizations for release 
of this information, the RO should seek 
to obtain copies of all treatment records 
referred to by the Veteran.

2.  The Veteran should then be afforded a 
VA audiometric examination to determine 
the nature and etiology of his bilateral 
hearing loss and tinnitus.  All necessary 
tests should be performed.  The examiner 
is requested to furnish an opinion 
concerning whether it is at least as 
likely as not that the Veteran's 
bilateral hearing loss and tinnitus are 
related to service, including noise 
exposure therein.  The rationale for any 
opinion expressed should be set forth.  
The claims folder must be made available 
to the examiner and reviewed by the 
examiner in conjunction with the 
examination.

3.  Following completion of the above, 
the RO should review the evidence and 
determine whether the Veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration.

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



